Citation Nr: 0500829	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-08 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for dyshidrotic and atopic 
dermatitis, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from January 1970 to January 
1973.  

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  

The September 2002 statement of the case (SOC) indicated the 
notice of disagreement (NOD) was filed in August 2002, in 
response to a July 2002 rating decision confirming and 
continuing the 30 percent rating for the service-connected 
skin disorder.  But the Board observes that, following the 
earlier February 2002 rating decision that also confirmed and 
continued this rating, in April 2002 the veteran's 
representative stated that in response to the February 2002 
rating decision, and in light of additional VA outpatient 
treatment (VAOPT) records, the veteran contended that 
"reconsideration" was in order.  Accordingly, the Board 
concludes that this appeal stems from the February 2002 
rating decision - and not the subsequent July 2002 rating 
decision - both of which, as mentioned, confirmed and 
continued the 30 percent rating for the service-connected 
skin disorder.  

An even more recent September 2002 deferred rating decision 
noted the veteran had additional claims pending for service 
connection for bilateral hearing loss and tinnitus.  An NOD 
has not been received with respect to a September 2004 rating 
decision that denied service connection for bilateral hearing 
loss.  But neither that rating decision nor any other has yet 
to address the claim for service connection for tinnitus.  So 
this matter is brought to the RO's attention for appropriate 
action.

Unfortunately, further development of the evidence is needed 
before the Board can decide the claim that is on appeal.  So 
the case is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.  




REMAND

The criteria for evaluating service-connected skin 
disabilities were amended effective August 30, 2002.  This 
claim has been considered in light of both the old and the 
new rating criteria, generally see VAOPGCPREC 7-2003 (Nov. 
19, 2003), as reflected in the September 2002 SOC and the 
March 2004 supplemental SOC (SSOC).  

The veteran's VAOPT records also are on file and he was 
afforded VA rating examinations in April 2001 and January 
2002.  In the Informal Hearing Presentation, however, his 
representative pointed out that neither of those examinations 
indicated the percentage of involvement of exposed body area, 
which is a relevant consideration under the revised rating 
criteria.  

One of the provisions of the Veterans Claims Assistance Act 
(VCAA), 38 U.S.C. § 5103A(d)(1)(a) (West 2002), states that 
the duty to assist a claimant includes "providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim."  See also 38 U.S.C.A. § 5103A(d)(2) (West 2002) and 
38 C.F.R. § 3.159(c)(4) (2004).  

Also, the veteran has previously submitted private clinical 
records from Dr. Kleinberg from 1995 to 2000 reflecting 
treatment for skin disability.  But additional private 
clinical records since 2000 have not been submitted or 
requested.  Generally see 38 U.S.C.A. § 5103A(a) and (b) 
(West 2002) and 38 C.F.R. § 3.159(c) (2004).  



Accordingly, this case is remanded to the RO for the 
following development and consideration:  

1.  Obtain the veteran's VAOPT records since 
April 2002.  When obtained, these records should 
be associated with the other evidence in his 
claims file.  

2.  Ask the veteran to provide the names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization for the service-connected skin 
disorder since 2000.  Ask that he complete and 
return the appropriate releases (VA Form 21-
4142s) for the medical records of each private 
care provider since 2000.  

This should include, but is not limited to, all 
records from Dr. Kleinberg since May 2000.  

Upon receipt of the appropriate releases, 
request all private treatment records indicated, 
if any, and associate all received with the 
file.  If any request for private treatment 
records is unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) (West 
2002); 38 C.F.R. § 3.159(e) (2004).  

3.  Schedule the veteran for a VA dermatology 
examination to determine the current severity of 
the service-connected dyshidrotic and atopic 
dermatitis.  And to facilitate making this 
determination, the claims folder must be made 
available to the designated evaluating physician 
for a review of the veteran's pertinent medical 
history.  This includes a copy of this remand.

The examiner should note the size, location, and 
other relevant characteristics of any scarring, 
including the eight characteristics of 
disfigurement with respect to any scarring and 
whether any scarring is deep or superficial, 
i.e., whether it is associated with underlying 
soft tissue damage.  The examiner should also 
indicate whether any scar is poorly nourished, 
tender and painful on objective demonstration, 
is subject to repeated ulceration or is 
unstable.  Any functional impairment due to 
scarring should also be identified and 
evaluated.  

The examiner should indicate the extent of 
bodily involvement, i.e., the percentage of 
total body surface area involved as well as the 
type and duration of treatment afforded the 
veteran.  

Color photographs depicting the scarring should 
be taken and associated with the examination 
report.  The rationale for all diagnoses and 
opinions expressed must also be provided.

4.  Then readjudicate the claim for a higher 
rating based on the additional evidence 
obtained.  If the benefit sought remains denied, 
prepare an SSOC and send it to the veteran and 
his representative.  Give them time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  The veteran has the right to 
submit additional evidence and argument concerning the claim 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


